 



EX-10.5

(Exhibit 10.5) Senior Management Incentive Compensation

(FINANCIAL INSTITUTIONS, INC. LOGO) [l11857al1185703.gif]

SENIOR MANAGEMENT
INCENTIVE COMPENSATION PLAN

Effective 1/1/05

110



--------------------------------------------------------------------------------



 



Financial Institutions, Inc.

SENIOR MANAGEMENT INCENTIVE COMPENSATION PLAN
BASIC PLAN



1.   PURPOSE

     The purpose of the Senior Management Incentive Compensation Plan (the
“Plan”) is to maximize the accomplishment of Financial Institutions, Inc. and
subsidiaries’ (“FII”, or “the Company”) objectives by providing discretionary
incentive awards to those employees who attain high levels of performance
bearing on the success and profitability of the Company.



2.   GENERAL DESCRIPTION

     The overall pool of potential incentive dollars is based on achievement
levels of consolidated performance targets established each year by the Plan
Administrator (MD&C Committee of the FII Board of Directors). The overall pool
is then allocated between corporate units and subsidiary units based on
consolidated participation level metrics. The pool of potential incentive
dollars to subsidiary business units is then reallocated to subsidiary units
based on achievement levels of individual subsidiary unit performance targets
established each year by the Plan Administrator.

     The potential incentive award to a participant is designed to ensure a
level of incentive award that is competitive with and comparable to levels of
performance in other banks, in order that Financial Institutions, Inc. will be
able to attract, retain, and motivate top quality managers and encourage
attainment of specific goals and objectives.

     The incentive award is to be in the form of discretionary annual
supplemental compensation.



3.   ADMINISTRATION

     The Plan Administrator has the responsibility to interpret, administer, and
amend the Plan as necessary. The actions of the Plan Administrator as to the
interpretation, construction, and administration of the Plan shall be final and
binding on all parties. Incentive compensation matters that come before the Plan
Administrator shall be decided based on of a majority vote.

     The Plan Administrator shall review and revise, if deemed advisable, the
operating rules of the Plan.

     The FII CEO will present incentive award recommendations to the Plan
Administrator no later than 60 days after fiscal year-end and subject to
approval of year-end financials by the Company’s outside accounting firm. The
FII CEO will be responsible for recommending Individual Performance Factors; the
FII CFO will responsible for performing the Incentive Award calculations prior
to payment. Payment of an Incentive Award is subject to the discretion of the
Plan Administrator. The Plan Administrator may, in its sole discretion, reduce
or increase the amount of a participant’s incentive award or decide to pay a
participant no award. Additionally, in computing an incentive award, the Plan
Administrator may deem to exclude extraordinary occurrences, which could impact,
the incentive awards either positively or negatively, but are of their nature
outside the significant influence of the Plan participants. Payment to
participants will be made no later than March 15.



4.   PARTICIPANTS

     Eligibility for participation in the Plan shall be limited to those
employees recommended by senior management who, in the judgment of senior
management and the Plan Administrator, are responsible for directing functions,
which have a significant bearing on the further growth and profitability of the
Company.

     At the beginning of each fiscal year, Management shall submit to the Plan
Administrator its recommendation as to those employees who should be eligible
for participation in the Plan for a particular fiscal

111



--------------------------------------------------------------------------------



 



year. Such individuals shall participate in the Plan if so approved by the Plan
Administrator. Participants shall be notified of their eligibility after such
approval.

     Participants may be added during the fiscal year at the discretion of the
Committee, but their incentive award would be pro-rated as set forth in
paragraph 5.



5.   PARTIAL PAYMENT:       TERMINATION OF EMPLOYMENT – NEW HIRES

     In the event of termination of employment, at any time and for any reason,
other than by death or normal retirement, any incentive awards that are unpaid
at the time the employee gives notice of or terminates his/her employment
relationship, shall be subject to forfeiture at the discretion of the Plan
Administrator. Forfeiture will occur regardless of the period of time for which
the award was earned. In all cases, when an employee terminates to accept
employment with another financial services provider, the incentive compensation
award will be forfeited. If the termination is a result of normal retirement,
the employee shall be considered to have earned one-twelfth of the annual
incentive compensation award for each full month of employment in the fiscal
year of the employee’s retirement. In the event of death of a participant, the
FII CEO, shall determine, with the approval of the Plan Administrator, the
amount of the annual incentive award to be paid in the fiscal year of the death.

     Normal retirement is as defined in the Company’s defined Benefit Pension
Plan.

     If a participant dies, any unpaid incentive awards shall be paid to the
estate or to such individual(s) as the participant may have designated in
writing. Payment shall be made at such time and in such manner as if the
participant were living.

     If any individual becomes a new participant during the Plan year the
incentive compensation award will be earned on the basis of one-twelfth of the
annual incentive compensation for each full month of employment in the fiscal
year.



6.   INCENTIVE COMPENSATION COMMITTEE OPERATING RULES

The Plan Administrator may review and revise, if deemed advisable, the Operating
Rules of this Plan for a fiscal year. The Operating Rules shall include the
following:



      a.) Identification of employees selected under paragraph 4 for
participation in the plan.         b.) Participation Level Percentage for each
individual selected.         c.) Target Performance Factors, for each individual
selected.         d.) Performance Factor Weighting for each Target Performance
Factor for each individual selected.         e.) Performance Attainment Factor
Floor.         f.) Performance Attainment Factor Ceiling.         g.)
Performance Attainment Factor Multiplier         h.) Other administrative and
procedural rules, which the Plan Administrator considers appropriate.



7.   AMENDMENTS OR TERMINATION OF PLAN

The Plan Administrator may terminate, amend or modify this Plan at any time.



8.   RIGHT TO REDUCE OR NOT PAY AN AWARD

112



--------------------------------------------------------------------------------



 



     Awards paid under this Plan are discretionary, and the Plan Administrator
has the authority, in its sole discretion, to reduce the amount of a
participant’s award or to pay a participant no award. The Plan Administrator’s
right to reduce a participant’s award or pay no award applies notwithstanding a
participant’s attainment of performance goals under the Plan. Recommendations to
pay no award are subject to FII Board approval.



9.   OPERATING RULES

Definitions

Target Performance Factor – financial goal for the Plan year.

Actual Performance Factor – financial goal for the Plan year as calculated.

Base Salary – annual salary of the participant at plan year-end, 12/31.

Participation Level – the percentage of base salary to be utilized in computing
the base award.

Eligible Base Award – Base Salary times Participation Level.

Performance Factor Weighting – each participant will be assigned one or more
Target Performance Factors. Each factor will be assigned a percentage weighting
the sum of which will equal 100% for each participant.

Eligible Base Performance Target Factor Award – Eligible Base Award times Target
Performance Factor.

Performance Attainment Factor – Actual Performance Factor divided by Target
Performance Factor.

Performance Attainment Factor Floor – the level at which a specific Actual
Performance Factor must be achieved for that factor to earn any award.

Performance Attainment Factor Ceiling – the level at which a specific actual
Performance Factor will be maximized in determining the award for that factor.

Performance Attainment Factor Multiplier – 1 plus 5 times the difference between
the Performance Attainment Factor and 1.

Attained Base Award– Eligible Base Performance Target Factor Award times
Performance Attainment Factor Multiplier.

Individual Performance Factor (IPF) - The amount by which an award can be
adjusted to recognize differing levels of individual performance

Target Incentive Pool - dollar amount of potential awards before any IPF that
would be granted if each consolidated target performance factor was exactly
achieved. It is calculated by summing the Eligible Base Awards of all
participants.

Attained Target Percentage (Corporate) – The weighted percentage achievement of
all corporate Target Performance Factors based on the weighting assigned to the
FII CEO. It is calculated by multiplying the Performance Attainment Factor for
each Performance Factor by the Performance Factor Weighting assigned to the FII
CEO and summing the products.

Attained Incentive Pool – The increase or decrease to the Target Incentive Pool
based on actual performance. Calculated by multiplying the Target Incentive Pool
by the Attained Target Percentage (Corporate).

Distribution Per Cent – The percentage to apply to the Attained Incentive Pool
to allocate dollars between corporate Business Units and Subsidiary Business
Units. Calculated by summing Eligible Base Awards of

113



--------------------------------------------------------------------------------



 



Corporate Business units and Subsidiary Business Unit Participants; derive a
percentage of the total Eligible Base Awards of each group.

Distributed Incentive Pool – Allocating the Attained Incentive Pool between
corporate Business Units and Subsidiary Business Units. Calculated by
multiplying the Attained Incentive Pool by the Distribution Per Cent.

Subsidiary Attained Incentive Pool – For purposes of comparing performance
between subsidiary Business Units. Calculated by summing the Attained Base Award
of all subsidiary Business Unit participants.

Subsidiary Pool Attained Per Cent — For the purpose of finding the percentage of
the Distributed Incentive Pool to the Subsidiaries that should be allocated to
each Subsidiary. Calculated by summing each Subsidiary participant’s Attained
Base Award and dividing by the Subsidiary Attained Incentive Pool.

Incentive Award – the result of multiplying the Attained Base Award times the
Attained Target Percentage (Corporate/Subsidiary) times the Individual
Performance Factor.

Extraordinary Occurrences – as determined by the Plan Administrator (see
paragraph 3) of the Basic Plan.



10.   General Incentive Formula

          Subject to the Plan Administrator’s discretion under Paragraphs 3 and
8, the general formula for arriving at individual awards is as follows: (refer
to Operating Definitions as Needed):

          Corporate Business Units:



  •   Attained Base Award times Attained Target Percentage (Corporate) equals
Attained Award     •   Attained Award times IPF equals Incentive Award

          Subsidiary Business Units:



  •   Attained Base Award times Attained Target Percentage (Subsidiary) equals
Attained Award     •   Attained Award times IPF equals Incentive Award

Individual Performance Factor (IPF)

          To align the Attained Award with individual performance effort, an
Individual Performance Factor (IPF) will be utilized in computing the final
Incentive Award. Recommendations as to the IPF’s will be made by the FII CEO as
part of the recommended Incentive Award to the Plan Administrator. General
guidelines in utilizing the IPF are as follows:



  1)   Each participant in the Plan should expect to receive an Incentive Award
that is relative to his or her performance.     2)   Application of the Factor
will be considered in the context of achievements or non-achievements within the
current Plan year.     3)   It is expected that the total Incentive Awards for
the Company, after applying the IPF’s, will approximate the dollar amount of the
Attained Incentive Pool. This implies that increased IPF’s for participants will
generally be offset with decreased IPF’s for other participants. The Plan
Administrator, however, will consider for approval recommendations for total
Incentive Awards that may exceed the Attained Incentive Pool.

Effective Date

          The Senior Management Incentive Compensation Plan is effective
January 1, 2005.

114